Exhibit 99.1 AVS Installation LLC & Union Labor Force 1 LLC Combined Financial Statements December 31, 2006 AVS Installation LLC & Union Labor Force 1 LLC Index to the Combined Financial Statements December 31, 2006 Page Independent Auditor's Report 1 Combined Financial Statements: Combined Balance Sheet 2 Combined Statement of Operations and Members' Capital 3 Combined Statement of Cash Flows 4 Notes to the Combined Financial Statements 5-7 Independent Auditor's Report To the Management of Telanetix, Inc. AVS Installation LLC & Union Labor Force 1 LLC We have audited the accompanying combined balance sheet of AVS Installation LLC & Union Labor Force 1 LLC as of December 31, 2006, and the related combined statement of operations and members' capital, and cash flows for the year then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the combined financial statements referred to above present fairly, in all material respects, the financial position of AVS Installation LLC &
